     Case 3:13-cv-00121 Document 150 Filed on 05/15/20 in TXSD Page 1 of 1
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                           May 15, 2020
                                                                        David J. Bradley, Clerk



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

TRAVIS JAMES MULLIS,                      §
                                          §
        Petitioner,                       §
                                          §
v.                                        §
                                          §        CIVIL ACTION NO. G-13-121
LORIE DAVIS, Director,                    §
Texas Department of Criminal Justice,     §
Correctional Institutions Division,       §
                                          §
        Respondent.                       §

                                        ORDER

      The Court GRANTS Petitioner Travis James Mullis’ unopposed motion for an

extension of time. (Docket Entry No. 149). Mullis will file a reply to the pending

summary judgment motion on or before August 1, 2020.

      SIGNED at Houston, Texas, this 15th day of May, 2020.


                                          ___________________________________
                                          GEORGE C. HANKS, JR.
                                          UNITED STATES DISTRICT JUDGE
